Citation Nr: 0516669	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her parents




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to September 
1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan, that denied service connection for a 
gastrointestinal disability and for PTSD, in pertinent part.  
The veteran testified at a hearing before the Board that was 
held at the RO in March 2005.

The Board notes that the October 2001 RO decision also 
addressed claims for service connection for other disorders.  
However, in the notice of disagreement and substantive 
appeal, the veteran expressed disagreement only with the 
claims involving PTSD and a gastrointestinal disability.  See 
38 C.F.R. § 20.201 (2004).  Therefore, the other issues 
addressed in the October 2001 RO decision are not on appeal 
to the Board at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required of her.


REMAND

In the opinion of the Board, additional development is 
necessary regarding the two issues on appeal for the 
following reasons.

Gastrointestinal Disability

Service medical records reflect treatment for acute 
gastroenteritis in October 1997, upper gastrointestinal 
bleeding and gastritis in July 1998, and a resolving viral 
syndrome in August 1998.  An endoscopy procedure from July 
1998 was negative except for a focal area of mild duodenitis.  
July 1998 X-rays of the abdomen were negative.  On her August 
1998 separation medical history report, the veteran noted 
inpatient treatment for gastritis in July 1998; however, she 
denied having frequent indigestion or stomach or intestinal 
trouble; moreover, her abdomen was normal on the accompanying 
separation medical examination report.  

Post-service medical records reflect treatment for reflux 
esophagitis, ulcerative esophagitis, gastroesophageal reflux 
disease, and gastritis between December 1998 and June 2002.  

(The Board notes that the impression of a history of ulcers 
on a December 1998 VA examination appears to have been based 
solely on the veteran's own statements; however, this 
impression is clearly not supported by the service or 
post-service medical evidence in the claims folder.  
Additionally, although a private physician noted in September 
1999 that an esophagogastroduodenoscopy completed earlier 
that month had shown ulcers, the report of this prior test 
had actually revealed ulcerative esophagitis but a normal 
stomach.)

In addition, on VA digestive conditions examination in March 
2000, the clinical impression was ulcerative esophagitis.  
Significantly, however, the examiner did not express an 
opinion regarding the etiology of this diagnosed disability.  

However, the record includes a December 2000 letter from a 
private treating physician (Stacy K. Richards, M.D.) 
indicating that the veteran now has bulimia and esophageal 
problems or distress that are related to PTSD.

In view of the evidence of gastrointestinal findings 
described above in the veteran's active service and shortly 
after that service, the Board concludes that a VA examination 
would be helpful in determining the current nature of any 
gastrointestinal condition and to obtain an opinion as to the 
relationship, if any, of any current gastrointestinal 
findings to the in-service findings.  The examiner should 
also discuss the relationship, if any, of any current 
gastrointestinal conditions to any psychiatric disorder.

Additionally, at the March 2005 hearing before the Board, the 
veteran testified that she receives pertinent 
gastrointestinal treatment every two to three months from a 
private physician (Dr. Richard Willie).  In a VA 
authorization form submitted at the hearing, the veteran also 
noted that she had received gastrointestinal treatment from 
this private doctor since 1998.  All relevant records of 
treatment that the veteran has received from this physician 
do not appear to have been associated with the veteran's 
claims folder.  On remand, therefore, the RO should seek to 
obtain copies of any records relating to gastrointestinal 
treatment for the veteran from this doctor.  

PTSD

With regard to the claimed PTSD, the RO must comply with all 
duties to notify her of the evidence needed in her particular 
case and must seek additional evidence.

First, it does not appear that the RO has previously provided 
the veteran with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  See 38 C.F.R. § 3.304(f)(3) 
(2004) (which stipulates that, if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident).  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2004); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
In 1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2004).  See 61 Fed. Reg. 52695-52702 (1996).

The veteran has never contended that she engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  Therefore, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Ibid.

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence,'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id., 12 Vet. App. at 280; see also Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau, supra.

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Patton, 12 Vet. App. at 280 (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8)-(9)).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen, supra.

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary 
relationship."  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton, supra, noted that M21-1 improperly 
appeared to require that the existence of the in-service 
stressor be shown by a preponderance of evidence.  Any such 
requirement would be inconsistent with the so-called 
equipoise doctrine where the benefit of the doubt is given to 
the claimant unless the evidence preponderates against the 
claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The RO has not provided the veteran with notice of these 
evidentiary requirements relating to PTSD, as mandated by the 
duties to notify claimants of the evidence necessary under 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  
On remand, therefore, the RO should provide the veteran with 
notice of the relevant provisions and should afford the 
veteran an opportunity to submit evidence (or to respond to 
the notice).

Second, the record indicates that there is additional 
evidence that is unobtained and that may bear on this claim.  
Throughout the current appeal, including at the March 2005 
Board hearing, the veteran has asserted that she was sexually 
assaulted twice during service.  Service medical records 
indicate that, between June and September 1998, the veteran 
indeed sought treatment for complaints of nightmares and 
crying spells after a purported sexual molestation.  At those 
treatment sessions, she reported having been raped twice 
during service (in 1997 and in August 1998).  

Also included in the claims folder are copies of a January 
1998 statement made by the veteran to a Special Agent of the 
United States Naval Criminal Investigative Service (NCIS) 
regarding the purported September 1997 incident and a 
September 1998 statement made by the veteran to a Special 
Agent of the NCIS regarding the purported August 1998 
incident.  The veteran also submitted a copy of testimony 
that she had presented at a hearing against one of her 
purported assailants.  Significantly, however, a copy of the 
decision of the hearing is not included in the claims folder.  
Additionally, statements from potential witnesses are not 
contained in the claims file.  On remand, the RO should seek 
to obtain a complete copy of the proceedings involving the 
alleged assaults, including any public documents from the 
NCIS associated with the proceedings, the testimony and 
transcript from such proceedings, and the findings and 
decision of the hearing officer or tribunal in the matter.

Moreover, at the March 2005 Board hearing, the veteran 
submitted a VA Form 21-4142 which reflected psychiatric 
treatment at two private hospital from March 2005 to the 
present (Harbor Oaks Hospital and Havenwyck Hospital).  One 
document reflecting psychiatric treatment received at this 
medical facility in March 2005 is of record.  However, on 
remand, the RO should seek to obtain copies of all 
psychiatric treatment records of the veteran from these 
medical facilities from March 2005 to the present.  

The RO should then afford the veteran an examination to 
assess the nature of any current psychiatric disorder(s), 
including a discussion of whether the veteran now has PTSD.  
In connection with previous examinations, the Board notes 
that the RO had prepared a very thorough and useful stressor 
memorandum in 2001.  Depending on whatever evidence is 
obtained on remand, the RO may wish to modify that stressor 
memorandum to reflect any necessary changes due to new 
information.

The Board notes the veteran and her family were asked by the 
undersigned at the March 2005 hearing about pre-service 
psychiatric treatment.  Although the Board certainly 
understands the delicacy of the situation and the family's 
desire for privacy, the Board must underscore that evidence 
of pre-service psychiatric disorders may be relevant to the 
issue on appeal here, insofar as there have been allegations 
that in-service stressors aggravated pre-existing psychiatric 
symptoms.  However, under the circumstances of this case, the 
Board will not compel the production of any such evidence 
where the individuals concerned have clearly expressed the 
desire not to produce such evidence.  Nevertheless, the Board 
does caution that where a claimant is aware of or in 
possession of evidence that may be relevant to her claim, she 
is ordinarily under an obligation to produce such evidence or 
to provide sufficient identifying information to enable the 
VA to obtain such evidence.  Without further comment, the 
Board emphasizes that the VA's duty to assist is not a "one-
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Using the VA Form 21-4142 submitted 
by the veteran at the March 2005 personal 
hearing, the RO should obtain copies of 
all available records of gastrointestinal 
treatment that the veteran has received 
from Dr. Richard Willie since January 
1998.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Also, using the additional 
VA Forms 21-4142s submitted by the 
veteran at the March 2005 personal 
hearing, the RO should obtain copies of 
all available records of psychiatric 
treatment that the veteran has received 
from the Harbor Oaks Hospital and from 
the Havenwyck Hospital since March 2005.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  Also, the RO should contact the 
veteran and notify her of her opportunity 
to furnish, or to advise VA of the 
potential source(s) of, evidence from 
sources other than her service records or 
evidence of behavior changes which may 
constitute credible supporting evidence 
of her purported in-service stressor.  
See 38 C.F.R. § 3.304(f)(3) (2004).  (For 
additional information regarding these 
substantive provisions, the Board refers 
the RO and the veteran to the discussion 
above.)  

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for United 
Records Research (USASCURR) to provide 
any available information which might 
corroborate the veteran's purported 
in-service stressors of sexual assault 
and rape.  The RO should provide USASCURR 
with a description of the alleged 
stressors identified by the veteran as 
well as copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  The USASCURR's 
response should be included in the claims 
folder.  

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  The RO may wish 
to supplement or modify its 2001 
stressor memorandum, which while 
thorough, may nevertheless require 
updating in light of any newly received 
evidence.  

6.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any PTSD that she may have.  
The claims folder must be made available 
to the examiner.    

The examiner should obtain from the 
veteran her detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

The RO should inform the examiner that 
only a verified stressor(s) which has 
(have) been verified may be used as a 
basis for a diagnosis of PTSD.  If PTSD 
is diagnosed, the psychiatrist should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.  

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any 
gastrointestinal disorder that he may be 
found to have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  All 
pertinent pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  The examiner 
should express an opinion as to whether 
there is a 50 percent or greater 
probability that any diagnosed 
gastrointestinal disorder found on 
examination is associated with the 
veteran's active military service.  The 
examiner should review the claims folder 
and should reconcile any opinion with the 
service, and post-service, medical 
records.  

8.  The RO should then adjudicate the 
claims for service connection for a 
gastrointestinal disability and for PTSD.  
If the decisions remain adverse to the 
veteran, the RO should provide her and 
her representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
its review, as appropriate.  

By this remand, the Board expresses no views on the ultimate 
outcome of the appeal.  The remand is being conducted solely 
for the purpose of complying with all applicable legal and 
regulatory requirements and for the purpose of obtaining all 
evidence of which the VA has been notified.  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board is remanding to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat these 
claims expeditiously.  Claims that are remanded by the Board 
or by the Court must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


